       Case 5:18-cv-05062-EJD Document 163 Filed 02/08/21 Page 1 of 2



 1   KEKER, VAN NEST & PETERS LLP
     BENJAMIN BERKOWITZ - # 244441
 2   bberkowitz@keker.com
     THOMAS E. GORMAN - # 279409
 3   tgorman@keker.com
     CHRISTOPHER S. SUN - # 308945
 4   csun@keker.com
     CHRISTINA LEE - # 314339
 5   clee@keker.com
     633 Battery Street
 6   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
 7   Facsimile:     415 397 7188

 8   Attorneys for Defendant GOOGLE LLC

 9
                             UNITED STATES DISTRICT COURT
10
                           NORTHERN DISTRICT OF CALIFORNIA
11
                                    SAN JOSE DIVISION
12
                                                  Case No. 5:18-cv-05062-EJD
13   IN RE: GOOGLE LOCATION HISTORY
     LITIGATION                                   GOOGLE LLC’S NOTICE RE: MOTION
14                                                TO RETAIN CONFIDENTIALITY
                                                  DESIGNATIONS AND RELATED
15                                                MOTIONS TO SEAL/UNSEAL
16
                                                  Dept:      Courtroom 4 – 5th Floor
17                                                Judge:     Hon. Edward J. Davila
18                                                Date Filed: November 2, 2018
19                                                Trial Date: None Set
20

21

22

23

24

25

26

27

28

           GOOGLE LLC’S NOTICE RE: MOTION TO RETAIN CONFIDENTIALITY DESIGNATIONS AND
                                RELATED MOTIONS TO SEAL/UNSEAL
                                     Case No. 5:18-cv-05062-EJD
     1642855
      Case 5:18-cv-05062-EJD Document 163 Filed 02/08/21 Page 2 of 2



 1             Defendant Google LLC (“Google”) provides this notice pursuant to the Court’s January

 2   25, 2021 Order Granting in Part and Denying in Part Motion to Dismiss; Denying Motion to

 3   Retain Confidentiality Designations, and Denying Motion to Reopen Discovery, Dkt. 162

 4   (“Order”).

 5             As required by that Order, Google hereby provides notice that Google does not intend at

 6   this time to seek interlocutory judicial review of the Court’s denial of Google’s Motion to Retain

 7   Confidentiality Designations, its grant of Plaintiffs’ Cross Motion to Unseal portions of the

 8   Amended Complaint, or its denial of motions to seal portions of the parties’ briefing related to the

 9   Order.

10             Google reserves the right to request sealing, and the confidential treatment, of the

11   information encompassed by the Order, or similar information, when that information appears in

12   different contexts and/or appears in combination with other confidential Google information,

13   including information regarding Google’s data infrastructure.

14
      Dated: February 8, 2021                                  KEKER, VAN NEST & PETERS LLP
15

16
                                                       By:     /s/ Benjamin Berkowitz
17                                                             BENJAMIN BERKOWITZ
                                                               THOMAS E. GORMAN
18                                                             CHRISTOPHER S. SUN
                                                               CHRISTINA LEE
19
                                                               Attorneys for Defendant GOOGLE LLC
20

21

22

23

24

25

26

27

28
                                                  1
           GOOGLE LLC’S NOTICE RE: MOTION TO RETAIN CONFIDENTIALITY DESIGNATIONS AND
                                RELATED MOTION TO SEAL/UNSEAL
                                     Case No. 5:18-cv-05062-EJD
     1642855
